Title: To Thomas Jefferson from Miguel de Lardizábel y Uribe, 17 January 1787
From: Lardizábel y Uribe, Miguel de
To: Jefferson, Thomas



Monsr.
17 Janvr. 87

J’ai etè hier chez vous sans me rapeller que vous seriez à Versailles. Je partirai lundi, c’est pour quoi je vous prie d’avoir pret la  boite des machines à pouvoir me l’envoyer samedi porchain. Demain au soir j’irai prendre vos ordres, et à même tems m’essayer dans votre grande machine à imprimer une page. Je suis avec tout le respect et avec tout l’attachemt. possible Mr. Votre très humb. et très obeisst. servr.,

Michel de Lardizabel

